Ferguson, Senior Judge
(dissenting) :
I dissent.
In military jurisprudence, “the declaration of a mistrial acts to withdraw the charges from the court-martial.” Paragraph 56e(l), Manual for Courts-Martial, United States, 1969 (Revised edition). The charges are thereupon returned to the convening authority for consideration. “If further prosecution is contemplated, . . . the convening authority, . . . will again refer the charges to his staff judge advocate or legal officer for consideration and advice. See 356 and c and Article 34(a) [Uniform Code of Military Justice, 10 USC §834].” Paragraph 56e (3), Manual, supra. These rules of procedure “have the force of law under a congressional delegation of power to the President to implement the Uniform Code (United States v Smith, 13 USCMA 105, 32 CMR 105 (1962)), and remain effective until a statute or an executive order changes them.” United States v Jordan, 20 USCMA 614, 44 CMR 44 (1971).
In the case at bar, the military judge was eminently correct in declaring a mistrial when it was discovered that the recording device had been inoperative during the whole of the two-hour morning session and that it would be impossible to reconstitute the record of the proceedings. United States v Schilling, 7 USCMA 482, 22 CMR 272 (1957). Unfortunately this judge, unlike the law officer in Schilling, believed that he could simply begin over again if counsel were ready. His action in so doing was without authority (paragraph 56e, Manual, supra) and, hence, null and void. United States v Robinson, 13 USCMA 674, 33 CMR 206 (1963).
Jurisdiction of a court-martial does not attach simply because the parties agree thereto. In McClaughry v Deming, 186 US 49, 62, 46 L Ed 1049, 1055, 22 S Ct 786 (1902), the Supreme Court held:
“. . . A court-martial is the creature of statute, and, as a body or tribunal, it must he convened and constituted in entire conformity with the provisions of the statute, or else it is without jurisdiction.” [Emphasis supplied.]
And in Runkle v United States, 122 US 543, 555, 556, 30 L Ed 1167, 1170, 7 S Ct 1141 (1887), the following appears :
“A court-martial organized under the laws of the United States is a court of special and limited jurisdiction. It is called into existence for a special purpose and to perform a particular duty. When the object of *21its creation has been accomplished it is dissolved. ... To give effect to its sentences it must appear affirmatively and unequivocally that the court was legally constituted; that it had jurisdiction; that all the statutory regulations governing its proceedings had been complied with, and that its sentence was conformable to law.” [Emphasis supplied.]
See also Dynes v Hoover, 20 Howard 65 (US 1858); United States v Brown, 206 US 240, 51 L Ed 1046, 27 S Ct 620 (1907); United States v Vanderpool, 4 USCMA 561, 16 CMR 135 (1954); United States v Robinson, supra. The court-martial in this case, not having been convened “in entire conformity with the provisions of the statute” (McClaughry v Deming, supra, 186 US, at page 62), it was without jurisdiction to proceed.
In military law, a failure to contest jurisdiction does not operate to waive a want thereof. Paragraph 68b (1), Manual, supra, provides in part:
“. . . If the court lacks jurisdiction . . . the proceedings are a nullity. These objections cannot be waived and may be asserted at any time.”
See United States v Roberts, 7 USCMA 322, 22 CMR 112 (1956), and United States v Robinson, supra, where the following is noted at page 678:
“. . . No action or lack of action by an accused can give jurisdiction therefor nor constitute a waiver of the procedure ordained by statute. As stated in McClaughry v Deming, supra, at 186 US 66:
‘But it is said defendant did not object to being tried by this illegally constituted court, and that his consent waived the question of invalidity. We are not of that opinion. It was not a mere consent to waive some statutory provision in his favor which, if waived, permitted the court to proceed. His consent could no more give jurisdiction to the court, either over the subject-matter or over his person, than if it had been composed of a like number of civilians or of women. The fundamental difficulty lies in the fact that the court was constituted in direct violation of the statute, and no consent could confer jurisdiction over the person of the defendant or over the subject-matter of the accusation, because to take such jurisdiction would constitute a plain violation of law. His consent had no effect whatever in the face of the statute which prevented such men sitting on the court.’ ”
The military judge having declared a mistrial, the charges were withdrawn from the court-martial by operation of law. Paragraph 56e(1), Manual, supra. Cf. United States v Waldron, 15 USCMA 628, 36 CMR 126 (1966); United States v Keenan, 18 USCMA 108, 39 CMR 108 (1969); Wade v Hunter, 336 US 684, 93 L Ed 974, 69 S Ct 834 (1949), rehearing denied, 337 US 921, 93 L Ed 1730, 69 S Ct 1152 (1949). In such circumstances, it was without jurisdiction to proceed.
I cannot agree that the declaration of a mistrial may be viewed as a simple slip of the tongue and, hence, ignored. Cf. United States v Villa, 19 USCMA 564, 42 CMR 166 (1970); United States v Montgomery, 20 USCMA 35, 42 CMR 227 (1970). Nor is it of any importance that a new pretrial advice and reference for trial may or may not have been beneficial to the accused. The basis for a mistrial is manifest necessity (Wade v Hunter, supra, and United States v Waldron, supra, and cases cited at page 631) which, in this case, was clearly present by virtue of the inoperation of the recording device for a two-hour period of the trial. Lacking this portion of the record, which the judge acknowledged could not possibly be reconstituted, the record was not verbatim. Article 54, Code, supra, 10 USC § 854; United States v Weber, 20 USCMA 82, 42 CMR 274 (1970). Under such circumstances, a “failure to discontinue would defeat the ends *22of justice.” Wade v Hunter, supra, 336 US, at page 690. See also Brock v North Carolina, 344 US 424, 97 L Ed 456, 73 S Ct 349 (1953). There simply was no other remedy available. However, having declared that the record could not be reconstituted, the judge proceeded to attempt to accomplish that very thing by beginning the trial anew. He was estopped from so doing by his declaration of a mistrial. Article 56c, Manual, supra.
I would reverse the decision of the Court of Military. Review and direct that a rehearing may be ordered.